Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT

MAY 1, 2017 TIME-BASED AWARD

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of May 1, 2017, by and between PIER 1 IMPORTS, INC., a Delaware
corporation (the “Company”), and Terry E. London (the “Grantee”).

WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan (the “Plan”), the Committee that administers the Plan has the
authority to grant Awards under the Plan to members of the Company’s Board of
Directors (the “Board”); and

WHEREAS, in recognition of the Grantee’s past service as Chairman of the Board,
and in order to provide additional incentive to continue to serve as Chairman of
the Board during a critical period of transition for the Company, the Committee
has determined that the Grantee be granted a Restricted Stock Award under the
Plan for the number of shares and upon the terms set forth below;

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1. Grant of Award. The Grantee is hereby granted a Restricted Stock Award under
the Plan (this “Award”), subject to the terms and conditions hereinafter set
forth, with respect to One Hundred Forty-Two Thousand Eight Hundred Fifty-Seven
(142,857) restricted shares of Common Stock. Restricted shares of Common Stock
covered by this Award shall be represented by a stock certificate registered in
the Grantee’s name, or by uncertificated shares designated for the Grantee in
book-entry form on the records of the Company’s transfer agent, subject to the
restrictions set forth in this Agreement. Any stock certificate issued shall
bear the following or a similar legend:

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan and the Restricted Stock Award Agreement entered into between the
registered owner and Pier 1 Imports, Inc. A copy of such plan and agreement is
on file in the offices of Pier 1 Imports, Inc., 100 Pier 1 Place, Fort Worth,
Texas 76102.”

Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.

2. Transfer Restrictions. Except as expressly provided herein, this Award and
the restricted shares of Common Stock issued with respect to this Award are
non-transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.

 

-1-



--------------------------------------------------------------------------------

3. Restrictions.

(a) Regular Vesting. The restrictions on the shares of Common Stock covered by
this Award shall lapse and such shares shall vest at the rate of (i) forty
percent (40%) of such shares on first anniversary date of grant of this Award,
(ii) forty percent (40%) of such shares on the second anniversary date of grant
of this Award, and (iii) twenty percent (20%) of such shares on the third
anniversary of the date of grant of this Award, provided, in each case, that the
Grantee is then still serving as a member of the Company’s Board.

(b) Termination of Service. Upon termination of the Grantee’s services a member
of the Board for any reason other than the Grantee’s voluntary retirement or
voluntary decision not to stand for re-election to the Board, the restrictions
on any unvested shares of Common Stock covered by this Award shall lapse and
such shares shall become fully vested. Upon termination of the Grantee’s
services a member of the Board due to the Grantee’s voluntary retirement or
voluntary decision not to stand for re-election to the Board, the Grantee shall
forfeit all rights in shares of Common Stock covered by this Award as to which
the restrictions thereon shall not have lapsed, and the ownership of such shares
shall immediately vest in the Company.

4. Voting and Dividend Rights. With respect to the Common Stock covered by this
Award for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares. Any dividend or distribution payable with respect to
restricted shares of Common Stock covered by this Award that shall be paid in
shares of Common Stock shall be subject to the same restrictions provided for
herein. Any other form of dividend or distribution payable on shares of the
restricted shares of Common Stock covered by this Award, and any consideration
receivable for or in conversion of or exchange for the restricted shares of
Common Stock covered by this Award, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Restricted Stock
Award Agreement or with such modifications thereof as the Committee may provide
in its absolute discretion.

5. Distribution Following End of Restrictions. Upon the expiration of the
restrictions provided in Section 3 hereof as to any portion of the restricted
shares of Common Stock covered by this Award, the Company in its sole discretion
will either cause a certificate evidencing such amount of Common Stock to be
delivered to the Grantee (or, in the case of his death after such events, cause
such certificate to be delivered to Grantee’s legal representative, beneficiary
or heir) or provide book-entry uncertificated shares designated for the Grantee
(or, in the case of his death after such events, provide book-entry
uncertificated shares designated for Grantee’s legal representative, beneficiary
or heir) on the records of the Company’s transfer agent free of the legend or
restriction regarding transferability, as the case may be; provided, however,
that the Company shall not be obligated to issue any fractional shares of Common
Stock. All shares of Common Stock covered by this Award which do not vest as
provided in Section 3 above, shall be forfeited by the Grantee along with all
rights thereto, and the ownership of such shares shall immediately vest in the
Company.

6. Securities Laws Requirements. The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws. The Committee may require the Grantee

 

-2-



--------------------------------------------------------------------------------

to furnish to the Company, prior to the issuance of any shares of Common Stock
in connection with this Award, an agreement, in such form as the Committee may
from time to time deem appropriate, in which the Grantee represents that the
shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.

7. Incorporation of Plan Provisions; Definitions. This Restricted Stock Award
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein, and receipt
of a copy of the Plan is hereby acknowledged. Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Plan.

8. Miscellaneous. This Restricted Stock Award Agreement (a) shall be binding
upon and inure to the benefit of any successor of the Company, (b) shall be
governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee. No contract or right of continued service shall be
implied by this Agreement, nor shall this Agreement lessen or affect the
Company’s rights to terminate the services of the Grantee. The terms and
provisions of this Agreement shall constitute an instruction by the Grantee with
respect to any uncertificated restricted shares of Common Stock covered by this
Award.

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement on the date first above written.

 

COMPANY:   GRANTEE: Pier 1 Imports, Inc.   By:  

/s/ Gregory S. Humenesky

 

/s/ Terry E. London

Gregory S. Humenesky   Terry E. London EVP – Human Resources  

 

-3-